



Exhibit 10.1
EMPLOYMENT AGREEMENT
This employment agreement (this “Agreement”) by and between Lions Gate
Entertainment Corp. (“Lions Gate”) and Jon Feltheimer (“Feltheimer”) is entered
into as of August 21, 2020. Lions Gate and Feltheimer agree that as of the
Effective Date (as defined below), the terms of this Agreement shall replace and
supersede the amended and restated employment agreement entered into as of May
30, 2013 and subsequently amended as of October 11, 2016, between Feltheimer and
Lions Gate (the “Prior Agreement”).
This Agreement relates to the terms and conditions of Feltheimer’s employment
with Lions Gate for the term specified herein.
The parties hereby agree as follows:
1.Employment. Lions Gate hereby employs Feltheimer to serve in the capacity of
Chief Executive Officer of Lions Gate (“CEO”) on the terms and conditions set
forth herein. Feltheimer shall have such powers and authority with respect to
the management of Lions Gate consistent with his position hereunder as shall be
determined by the Board of Directors of Lions Gate (the “Board”). All employees
of Lions Gate, its divisions and subsidiaries shall report to Feltheimer, and he
shall have hiring and firing authority over same; provided, however, that
subject to prior good faith consultation with Feltheimer, the Board shall have
the right to instruct Feltheimer to terminate any such employee with respect to
whom it believes in good faith it has “cause” (as generally defined in
Section 9(d) below) and may thereafter terminate such employee if Feltheimer
elects not to do so. Feltheimer shall be responsible to and report solely to the
Board.
2.    Term. Feltheimer’s employment term under this Agreement shall commence on
August 21, 2020 (the “Effective Date”) and continue through and including August
21, 2023 (the “Expiration Date”), subject to early termination as provided in
this Agreement (the “Term”). If the Term has not previously terminated, Lions
Gate shall have the right, in its sole discretion, to extend the Term by either
one (1) additional year or two (2) additional years (so that the new Expiration
Date would be either August 21, 2024 or August 21, 2025) by providing written
notice to Feltheimer of its decision to extend the Term no later than four (4)
months before the Expiration Date.
3.    Base Salary. Lions Gate shall pay Feltheimer an annual fixed salary of
US$1,500,000 from the Effective Date through the end of the Term (“Base Salary”)
payable in equal installments in accordance with Lions Gate’s standard payroll
practices.
4.    Discretionary Annual Bonus.
(a)    Bonus Opportunity. During the Term, Feltheimer shall be eligible to
receive a discretionary annual bonus (the “Discretionary Bonus”) based on Lions
Gate’s fiscal year. The Discretionary Bonus shall have a target of one hundred
percent (100%) of





--------------------------------------------------------------------------------





Feltheimer’s Base Salary. Lions Gate’s Compensation Committee (“Compensation
Committee”) shall establish performance criteria upon which the determination of
the Discretionary Bonus amount, if any, shall be made, such criteria to be
established at the beginning of the applicable fiscal year. For any fiscal year
in which Feltheimer is employed for only a portion of that fiscal year,
Feltheimer shall be eligible to receive a pro‑rata Discretionary Bonus following
the end of and with respect to that fiscal year as provided herein. The
Discretionary Bonus (or portion thereof if Section 4(b) below applies), if any,
that is payable in cash shall be payable in a timely manner, but in any event
when bonuses, if any, are generally given to Lions Gate’s other senior-level
employees and in all events within the “short-term deferral” period provided
under Treasury Regulation Section 1.409A-1(a)(4).
(b)    Equity Payment of Bonus Above $1.5 Million. In the event that the total
Discretionary Bonus awarded to Feltheimer for a given fiscal year is greater
than one million five hundred thousand dollars (US$1,500,000), the Compensation
Committee may provide that all or a portion of the total amount of such
Discretionary Bonus that is greater than one million five hundred thousand
dollars (US$1,500,000) will be paid in the form of an award of Lions Gate common
shares (with the number of shares subject to any such award to be determined as
provided in Section 4(c) below). Any such shares awarded to Feltheimer pursuant
to this Section 4(b) shall be fully vested on the date on which the Compensation
Committee determines whether any such Discretionary Bonus will be paid to
Feltheimer for such fiscal year (the date of any such determination by the
Compensation Committee, the “Bonus Determination Date”).
(c)    Determination of Equity Awarded for Bonus. If any portion of a
Discretionary Bonus is to be paid to Feltheimer in the form of an award of fully
vested Lions Gate common shares pursuant to this Section 4, the number of shares
subject to such award shall be determined by the Compensation Committee on the
applicable Bonus Determination Date based on the per-share closing price (in
regular trading) of Lions Gate’s common shares on that date, and such shares
shall be paid to Feltheimer at the same time cash bonuses for such fiscal year
are paid as provided in Section 4(a).
5.    Equity Award.
(a)    Grants of SARs. Feltheimer shall be granted an award of 2,000,000 share
appreciation rights (the “SAR Award”) with respect to Lions Gate’s Class B
non-voting common shares (the “Class B Shares”), with the per-share base price
of the SAR Award equal to the closing price of a Class B Share on the grant date
of the award and the maximum term of the award to be 10 years. The SAR Award
shall be evidenced by and subject to the terms of a share appreciation rights
award agreement in the form generally then used by Lions Gate to evidence grants
of share appreciation rights under Lions Gate’s stock incentive plan.
(b)    Date of Vesting; Date Exercisable. Subject to Feltheimer’s continued
employment hereunder, the SAR Award shall vest and become exercisable in one
installment on August 21, 2023; provided, however, if the vesting of such award
is accelerated pursuant to Section 10(b) or 10(c) below, then the foregoing
requirement that Feltheimer be an employee shall not apply with respect to any
of the foregoing vesting dates. The number of common shares


2

--------------------------------------------------------------------------------





subject to, and the base price of, the SAR Award is subject to customary
adjustments upon the occurrence of stock splits and similar events.
(c)    Payment of SARs. Each right subject to the SAR Award shall be payable
upon exercise of the right, as determined by the Compensation Committee in its
sole discretion, in the form of either Class B Shares, Lions Gate’s Class A
voting common shares, cash or any combination of the foregoing, with such
payment in any case to have an aggregate value (for each right so exercised)
equal to the amount by which the fair market value (as determined under Lions
Gate’s stock incentive plan) of a Class B Share on the date of such exercise of
the SAR Award exceeds the per-share base price of the SAR Award. The SAR Award
may be exercised only if and to the extent vested.
(d)    Pre-Existing and Other Equity. The foregoing SAR Award shall be in
addition to any equity awards granted to Feltheimer by Lions Gate prior to the
Effective Date (the “Pre-Existing Equity”). The Pre-Existing Equity will
continue to be governed by its existing terms (subject to any express provision
for acceleration of the Pre-Existing Equity provided herein).
6.    Change of Control. In the event of a “Change of Control” as defined below,
the following shall apply:
(a)    Change of Control definition. For purposes of this Agreement, the term
“Change of Control” shall mean:
(i)
if any person, other than (a) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
twenty-five percent (25%) or more of the outstanding shares of Lions Gate on the
date of execution of this Agreement by each party hereto (collectively, a
“Twenty-Five Percent Holder”) or (b) a trustee or other fiduciary holding
securities of Lions Gate under an employee benefit plan of Lions Gate, becomes
the beneficial owner, directly or indirectly, of securities of Lions Gate
representing thirty-three percent (33%) or more of the outstanding shares as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, excluding any transactions or series of transactions involving a sale or
other disposition of securities of Lions Gate by a Twenty-Five Percent Holder;

(ii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect);



3

--------------------------------------------------------------------------------





(iii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;

(iv)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Twenty-Five Percent Holder in a single transaction or a series of transactions),
a shareholder or group of shareholders acting in concert, other than a
Twenty-Five Percent Holder in a single transaction or a series of transactions,
obtain control of thirty-three percent (33%) or more of the outstanding shares
of Lions Gate;

(v)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or group of shareholders acting in concert obtain control of
at least half of the Board;

(vi)
if there is a dissolution or liquidation of Lions Gate; or

(vii)
if there is any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing, excluding, if
applicable, any transaction or series of transactions involving a Twenty-Five
Percent Holder as and to the extent so excluded above.

(b)    Change in Control Severance.
(i)    If, upon or within twelve (12) months following a Change of Control,
Lions Gate terminates Feltheimer’s employment without Cause pursuant to
Section 9(f) or Feltheimer terminates his employment for Good Reason pursuant to
Section 9(e)(iv), then, subject to Sections 10(d) and 11(b), Feltheimer shall be
entitled, in addition to the Accrued Obligations (as defined below), to receive
the Severance Benefits (as identified in Section 10(c) below and subject to the
terms and conditions set forth therein); provided, however, that the amount of
the cash severance payable to Feltheimer in connection with such a termination
of his employment as provided in Section 10(c)(i) shall be equal to the greater
of (1) the present value (using the then prevailing rate of interest charged to
Lions Gate by its principal lender as the discount rate) of payment of
Feltheimer’s Base Salary through the Expiration Date, or (2) US$6,000,000, such
payment to be made as provided in Section 10(c)(i).
(ii)    As used herein, a “Separation from Service” occurs when Feltheimer dies,
retires, or otherwise has a termination of employment with Lions Gate that
constitutes a “separation from service” within the meaning of Treasury
Regulation


4

--------------------------------------------------------------------------------





Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.
(c)    Definition of Accrued Obligations. As used in this Agreement, “Accrued
Obligations” means accrued but unpaid (i) Base Salary, (ii) expense
reimbursement, (iii) vacation pay, if any, and (iv) vested equity awards.
7.    Benefits/Expenses.
(a)    During the Term, Feltheimer shall be eligible for all employee benefits
(including health insurance and 401(k) or other retirement plans) per Lions
Gate’s standard benefit program on terms not less favorable than those provided
generally to other senior executives of Lions Gate. Feltheimer shall be entitled
to take paid time off without a reduction in salary, subject to the demands and
requirements of Feltheimer’s duties and responsibilities under this Agreement.
Feltheimer shall not accrue any vacation.
(b)    During the Term, Lions Gate shall, consistent with its normal practice,
promptly reimburse Feltheimer for all travel, entertainment and other reasonable
business expenses incurred by him in promoting the business of Lions Gate. In
addition to the benefits provided in Section 7(a), Feltheimer shall be entitled
to benefits commensurate with his position as Chief Executive Officer of a
publicly held company in the entertainment industry. Without limiting the
foregoing, Feltheimer shall be permitted to use Lions Gate’s private plane on
terms consistent with past practice and entitled to payment by Lions Gate of
reasonable club membership dues.
(c)    During the Term, Lions Gate shall provide Feltheimer with life and
disability insurance policies providing Feltheimer (or his estate, as
applicable) with US$2,000,000 in benefits. Feltheimer shall reasonably cooperate
with Lions Gate in fulfilling its obligations to provide such policies.
(d)    Notwithstanding the foregoing, nothing contained in this Agreement shall
obligate Lions Gate to adopt or implement any benefits, or prevent or limit
Lions Gate from making any blanket amendments, changes, or modifications of the
eligibility requirements or any other provisions of, or terminating, in its
entirety, any benefit at any time, and Feltheimer’s participation in or
entitlement under any such benefit shall at all times be subject in all respects
thereto; provided, however, that Feltheimer shall be treated no less favorably
than other senior executives of Lions Gate generally.
8.    Devotion of Time/Services. Feltheimer recognizes that consistent with his
position as CEO he is required to devote substantially all of his business time
and services to the business and interests of Lions Gate and, due to
Feltheimer’s high level position, failure to do so would cause a material and
substantial disruption to Lions Gate’s operations. Consistent with the
foregoing, Feltheimer agrees that he shall not undertake any activity that is in
direct conflict with the essential enterprise related interests of Lions Gate.
As long as Feltheimer’s meaningful business time is devoted to Lions Gate,
Feltheimer may devote a reasonable amount of time to minimal outside consulting
activities, management of personal investments and charitable,


5

--------------------------------------------------------------------------------





political and civic activities, so long as these activities do not directly
conflict with Lions Gate’s interests or otherwise materially interfere with
Feltheimer’s performance under this Agreement.
9.    Termination. Feltheimer’s employment and the Term shall terminate upon the
happening of any one or more of the following events:
(a)    upon mutual written agreement between Lions Gate and Feltheimer;
(b)    upon the death of Feltheimer;
(c)    by Lions Gate giving written notice of termination to Feltheimer during
the continuance of any Disability (as defined below) at any time after he has
been unable to perform the material services or material duties required of him
in connection with his employment by Lions Gate as a result of physical or
mental Disability (or disabilities) which has (or have) continued for a period
of twelve (12) consecutive weeks, or for a period of sixteen (16) weeks in the
aggregate, during any twelve (12) consecutive month period. Notwithstanding any
other provision herein, during any period of Disability hereunder which lasts
for more than two (2) consecutive weeks, in its exercise of good faith business
judgment, and in consultation with Feltheimer (if practical), the Board may
appoint an interim CEO to fulfill the duties and responsibilities of Feltheimer
and such appointment shall not be deemed a breach of this Agreement; provided,
however, that upon the termination of Feltheimer’s Disability, Feltheimer shall
immediately resume the position of sole CEO and his duties and responsibilities
in accordance with the terms of this Agreement and the interim CEO shall cease
serving in such capacity. For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment which renders Feltheimer unable to perform
the essential functions of his position, with even reasonable accommodation,
which does not impose an undue hardship on Lions Gate. Lions Gate reserves the
right, acting reasonably and in good faith, to make the determination of
Disability under this Agreement based upon information supplied by Feltheimer
and/or his medical personnel, as well as information from medical personnel (or
others) selected by Lions Gate or its insurers. Feltheimer shall have ten (10)
business days following written notice by Lions Gate to cure the Disability, if
such Disability is capable of cure;
(d)    by Lions Gate giving written notice of termination for Cause. “Cause,” as
used herein, means that Feltheimer has engaged in or committed any of the
following: (i) conviction of a felony, except a felony relating to a traffic
accident or traffic violation; (ii) gross negligence or willful misconduct with
respect to Lions Gate, which shall include, but is not limited to theft, fraud
or other illegal conduct, refusal or unwillingness to perform employment duties,
sexual harassment, any willful (and not legally protected act) that is likely to
and which does in fact have the effect of injuring the reputation, business or a
business relationship of Lions Gate, violation of any fiduciary duty, and
violation of any duty of loyalty; (iii) any material breach of this Agreement by
Feltheimer; or (iv) conduct in violation of Section 11 of this Agreement;
provided, however, Lions Gate shall not terminate Feltheimer’s employment
hereunder pursuant to this Section 9(d) unless it shall first give Feltheimer
written notice of the alleged defect and the same is not cured within
fifteen (15) business days of such written notice;


6

--------------------------------------------------------------------------------





(e)    by Feltheimer giving notice of his intention to terminate for one of the
following reasons:
(i)
Feltheimer accepts a full time position with the federal or state government,

(ii)
Feltheimer accepts a full time position with a philanthropic or non-profit
organization,

(iii)
Feltheimer moves his permanent residence from the U.S. to another country, or

(iv)
Feltheimer terminates his employment with Lions Gate for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean (in each case without the
written consent of Feltheimer):

(A)
a material diminution in Feltheimer’s position, authorities, duties or
responsibilities from the level in effect on the Effective Date;

(B)
a material reduction of Feltheimer’s Base Salary or target Discretionary Bonus
as in effect on the commencement of the Term or as the same may be increased
from time to time;

(C)
a requirement by Lions Gate that Feltheimer report to anyone other than the
Board; or

(D)
any material breach by Lions Gate of this Agreement or any other compensatory
arrangement between Lions Gate and Feltheimer.

Good Reason shall not include death or Disability. Feltheimer’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder; provided, however, that
a termination of employment by Feltheimer shall not be considered a termination
for Good Reason unless it occurs within eighteen (18) months following the event
claimed to constitute Good Reason. Feltheimer shall provide Lions Gate written
notice of any event claimed to constitute Good Reason within ninety (90) days
after the occurrence of the event (or, if later, the date on which Feltheimer
knows or reasonably should know of such occurrence), and Lions Gate shall have
an opportunity to cure any claimed event of Good Reason within thirty (30) days
after its receipt of such notice from Feltheimer. Lions Gate shall notify
Feltheimer of the timely cure of any claimed event of Good Reason and the manner
in which such cure was effected, and upon receipt of written notice from
Feltheimer of his concurrence that a cure has been effectuated, any notice of
termination delivered by Feltheimer based on such claimed Good Reason shall be
deemed withdrawn and shall not be effective to terminate this Agreement.


7

--------------------------------------------------------------------------------





(f)    by Lions Gate giving notice to Feltheimer of termination without Cause.
10.    Effect of Termination.
(a)    With Cause. If Lions Gate terminates this Agreement pursuant to
Section 9(d) above, Lions Gate shall have no further obligation to pay
Feltheimer any compensation of any kind other than the Accrued Obligations.
(b)    Death or Disability. In the event of the termination of this Agreement
pursuant to Section 9(b) or (c) above, Lions Gate shall have the obligation to
pay Feltheimer’s estate or Feltheimer, as applicable, any Accrued Obligations.
In addition, in the event of the termination of this Agreement due to
Feltheimer’s death or Disability, the SAR Award and any Pre-Existing Equity, to
the extent then outstanding and unvested, will be fully vested and, in the case
of stock options and SARs, become exercisable upon the date of death in the case
of death or upon the date of termination for Disability in the case of
Disability. In the event of a termination due to Feltheimer’s Disability, Lions
Gate shall continue to pay the premiums for life and disability premiums for
Feltheimer as contemplated by Section 7(c) above through the Expiration Date.
(c)    Termination Without Cause or by Feltheimer for Good Reason. If Lions Gate
terminates Feltheimer’s employment without Cause pursuant to Section 9(f) or
Feltheimer terminates his employment with Lions Gate for Good Reason pursuant to
Section 9(e)(iv) above and, in either case, the release requirement under
Section 10(d) is met, then Lions Gate shall pay Feltheimer, subject to
Section 12(b) and in addition to the Accrued Obligations, the following payments
and benefits (collectively, the “Severance Benefits”):
(i)
except as provided in Section 6(b), a cash severance payment equal to the
present value (using the then prevailing rate of interest charged to Lions Gate
by its principal lender as the discount rate) of payment of Feltheimer’s Base
Salary through the Expiration Date, such payment to be made in a lump sum as
soon as practicable after (and in all events not more than sixty (60) days
after) the date of Feltheimer’s Separation from Service; provided, however, that
if the 60-day period following Feltheimer’s Separation From Service spans two
calendar years, such payment shall be made within such 60-day period but in the
second of the two calendar years;

(ii)
if Feltheimer timely elects continued health coverage for himself (and, if
applicable his eligible dependents) under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), Lions Gate will pay or reimburse Feltheimer’s
COBRA premiums for up to six (6) months following his Separation from Service
(provided that Lions Gate’s obligation to make any payment pursuant to this
sentence shall cease upon the date Feltheimer becomes eligible for



8

--------------------------------------------------------------------------------





substantially similar coverage under the health plan of a future employer);
(iii)
the SAR Award and any Pre-Existing Equity, to the extent then outstanding and
unvested, will be fully vested and, in the case of stock options and SARs,
become exercisable upon the date of Feltheimer’s Separation from Service;

(iv)
Feltheimer shall be entitled to payment of (a) any Discretionary Bonus that
would otherwise have been paid to Feltheimer had his employment with Lions Gate
not terminated with respect to any fiscal year that ended before the date of his
termination (to the extent such bonus has not previously been paid) and (b) (x)
any Discretionary Bonus that would otherwise have been paid to Feltheimer had
his employment with Lions Gate not terminated with respect to the fiscal year in
which the date of his termination occurs (or, in the case of a termination of
Feltheimer’s employment described in Section 6(b)(i), the greater of the target
amount of Feltheimer’s Discretionary Bonus in effect for such fiscal year and
any Discretionary Bonus that would otherwise have been paid to Feltheimer had
his employment with Lions Gate not terminated with respect to such fiscal year),
multiplied by (y) a fraction, the numerator of which is the total number of days
in such fiscal year on which Feltheimer was employed by Lions Gate and the
denominator of which is the total number of days in such fiscal year; and

(v)
Lions Gate shall continue to pay the premiums for life and disability insurance
for Feltheimer as contemplated by Section 7(c) above through the Expiration
Date.

If Feltheimer’s employment with Lions Gate is terminated pursuant to
Sections 6(b), 9(a) – (c) or 9(e) – (f) above, Feltheimer shall have no
obligation to mitigate and Lions Gate shall have no right to offset any income
thereafter received by Feltheimer against Lions Gate’s payment obligations to
him.
(d)    Release. Notwithstanding any other provision herein, Feltheimer’s right
to receive any severance benefits pursuant to Section 6(b) or Section 10(c) of
this Agreement shall be subject to his execution and delivery to Lions Gate of a
general release of claims in substantially the form attached hereto as Exhibit A
(with such changes as may be reasonably required to such form to help ensure its
enforceability in light of any changes in applicable law) not more than
twenty-one (21) days (forty-five (45) days if required under applicable law)
after the date Lions Gate provides the final form of release to Feltheimer (and
Feltheimer’s not revoking such release within any revocation period provided
under applicable law). Lions Gate shall provide the final form of release
agreement to Feltheimer not later than seven (7) days following the termination
date.


9

--------------------------------------------------------------------------------





11.    Public Morals. Feltheimer shall act at all times with due regard to
public morals, conventions and Lions Gate policies as applied to other senior
executives of Lions Gate. If Feltheimer commits any act, or if Feltheimer
conducts Feltheimer’s behavior in a manner, which shall be an offense involving
moral turpitude under federal, state or local laws, or which might tend to bring
Feltheimer to public disrepute, contempt, scandal or ridicule based on a
commonly held standard of causing material harm to Lions Gate, Lions Gate shall
have the right to terminate this Agreement upon written notice to Feltheimer
given at any time following the date on which the commission of such act, or
such conduct, shall have become known to Lions Gate pursuant to Section 9(d)(iv)
of this Agreement.
12.    Section 409A.
(a)    It is intended that any amounts payable under this Agreement and any
exercise of authority or discretion hereunder by Lions Gate or Feltheimer shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) (“Section 409A”) so as not to subject
Feltheimer to payment of any interest or additional tax imposed under
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Section 409A, this Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Feltheimer.
(b)    Notwithstanding any other provision herein, if Feltheimer is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of Feltheimer’s Separation from Service, Feltheimer shall not be
entitled to any payment or benefit pursuant to Section 6(b) or 10(c) above until
the earlier of (i) the date which is six (6) months after his Separation from
Service for any reason other than death, or (ii) the date of Feltheimer’s death.
Any amounts otherwise payable to Feltheimer upon or in the six (6) month period
following Feltheimer’s Separation from Service that are not so paid by reason of
this paragraph shall be paid as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after Feltheimer’s
Separation from Service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of Feltheimer’s death) and any
such payments shall be increased by an amount equal to interest on such payments
for the period commencing with the date such payment would have otherwise been
made but for this Section 12(b) (the “Original Payment Date”) and ending on the
date such payment is actually made, at an interest rate equal to the prevailing
rate of interest charged to Lions Gate by its principal lender in effect as of
the Original Payment Date. The provisions of this paragraph shall only apply if,
and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A of the Code.
(c)    To the extent that any benefits or reimbursements pursuant to
Section 6(b), 7 or 10(c) are taxable to Feltheimer, any reimbursement payment
due to Feltheimer pursuant to any such provision shall be paid to Feltheimer on
or before the last day of Feltheimer’s taxable year following the taxable year
in which the related expense was incurred. The benefits and reimbursements
pursuant to such provisions are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Feltheimer receives in


10

--------------------------------------------------------------------------------





one taxable year shall not affect the amount of such benefits or reimbursements
that Feltheimer receives in any other taxable year.
13.    Indemnification. Except with respect to claims resulting from
Feltheimer’s willful misconduct or acts outside the scope of his employment
hereunder, Feltheimer shall be defended, indemnified and held harmless by Lions
Gate (whether during or after the Term) in respect of all claims arising from or
in connection with his position or services as an officer of Lions Gate to the
maximum extent permitted in accordance with Lions Gate’s Certificate of
Incorporation, its By-Laws and under applicable law (including, without
limitation and as applicable, attorney’s fees), and shall be covered by Lions
Gate’s applicable directors and officers insurance policy, which coverage shall
be no less favorable than that accorded any other officer or director of Lions
Gate.
14.    Company Policies. Feltheimer shall abide by the provisions of all policy
statements, including without limitation any conflict of interest policy
statement, of Lions Gate or adopted by Lions Gate from time to time during the
Term and furnished to Feltheimer in writing or of which he has notice.
15.    Non-Solicitation. Feltheimer shall not, during the Term and for a period
of one (1) year thereafter, directly or indirectly, induce or attempt to induce
any employee or contractor of Lions Gate or its affiliates (other than
Feltheimer’s exclusive personal assistant), to leave Lions Gate or its
affiliates or to render services for any other person, firm or corporation.
16.    Property of Lions Gate. Feltheimer acknowledges that the relationship
between the parties hereto is exclusively that of employer and employee and that
Lions Gate’s obligations to him are exclusively contractual in nature. Lions
Gate and/or its affiliates shall be the sole owner or owners of all interests
and proceeds of Feltheimer’s services hereunder, including without limitation,
all ideas, concepts, formats, suggestions, developments, arrangements, designs,
packages, programs, scripts, audio visual materials, promotional materials,
photography and other intellectual properties and creative works which
Feltheimer may prepare, create, produce or otherwise develop in connection with
and during his employment hereunder, including without limitation, all
copyrights and all rights to reproduce, use, authorize others to use and sell
such properties or works at any time or place for any purpose, free and clear of
any claims by Feltheimer (or anyone claiming under him) of any kind or character
whatsoever (other than Feltheimer’s right to compensation hereunder). Feltheimer
shall have no right in or to such properties or works and shall not use such
properties or works for his own benefit or the benefit of any other person.
Feltheimer shall, at the reasonable request of Lions Gate, execute such
assignments, certificates, applications, filings, instruments or other documents
consistent herewith as Lions Gate may from time to time reasonably deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to such properties or
works. Notwithstanding anything to the contrary herein, Feltheimer’s personal
rolodex shall remain his personal property during the Term of this Agreement and
following its expiration or earlier termination. Feltheimer’s assignment of
rights in this paragraph does not apply to any invention which fully qualifies
under Section 2870 of the California Labor Code.


11

--------------------------------------------------------------------------------





17.    Confidential Information. All memoranda, notes, records and other
documents made or compiled by Feltheimer, or made available to him during his
employment with Lions Gate concerning the business or affairs of Lions Gate or
its affiliates shall be Lions Gate’s property and shall be delivered to Lions
Gate on the termination of this Agreement or at any other time on request from
Lions Gate. Feltheimer shall keep in confidence and shall not use for himself or
others, or divulge to others except in the performance of his duties hereunder,
any information concerning the business or affairs of Lions Gate or its
affiliates which is not otherwise publicly available and which is obtained by
Feltheimer as a result of his employment, including without limitation, trade
secrets or processes and information reasonably deemed by Lions Gate to be
proprietary in nature, including without limitation, financial information,
programming or plans of Lions Gate or its affiliates, unless disclosure is
permitted by Lions Gate or required by law or legal process.
18.    Right to Use Name. During the term, Lions Gate shall have the right to
use Feltheimer’s approved biography, name and approved likeness in connection
with its business, including in advertising its products and services, but not
for use as a direct or indirect endorsement.
19.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to principles
of conflict of laws.
(b)    Amendments. This Agreement may be amended or modified only by a written
instrument executed by each of the parties hereto.
(c)    Titles and Headings. Section or other headings contained herein are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of any of the terms or provisions hereof.
(d)    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings of the parties in connection
therewith (including, without limitation, the Prior Agreement, except as
expressly provided herein). Notwithstanding the foregoing, except as expressly
set forth herein, the terms and conditions of the agreements that evidence
equity-based awards granted by Lions Gate to Feltheimer that are outstanding as
of the Effective Date are outside of the scope of the preceding provisions of
this Section 19(d) and continue in effect.
(e)    Successors and Assigns. This Agreement is binding upon the parties hereto
and their respective successors, assigns, heirs and personal representatives.
Except as specifically provided herein, neither of the parties hereto may assign
the rights and duties of this Agreement or any interest therein, by operation of
law or otherwise, without the prior written consent of the other party, except
that, without such consent, Lions Gate shall assign this Agreement to, and
provide for the assumption thereof by, any successor to all or substantially all


12

--------------------------------------------------------------------------------





of its stock, assets and business by dissolution, merger, consolidation,
transfer of assets or otherwise.
(f)    Arbitration. In exchange for the benefits of the speedy, economical and
impartial dispute resolution procedure of arbitration, Lions Gate and
Feltheimer, with the advice and consent of their selected counsel, choose to
forego their right to resolution of their disputes in a court of law by a judge
or jury, and instead elect to treat their disputes, if any, pursuant to the
Federal Arbitration Act and/or California Civil Procedure Code §§ 1281, et seq.
(i)    Feltheimer and Lions Gate agree that any and all claims or controversies
whatsoever brought by Feltheimer or Lions Gate, arising out of or relating to
this Agreement, Feltheimer’s employment with Lions Gate, or otherwise arising
between Feltheimer and Lions Gate, will be settled by final and binding
arbitration in accordance with the applicable rules and procedures of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”). This includes all claims
whether arising in tort or contract and whether arising under statute or common
law. Such claims may include, but are not limited to, those relating to this
Agreement, wrongful termination, retaliation, harassment, or any statutory
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Fair Employment and Housing Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, or similar Federal or state statutes.
In addition, any claims arising out of the public policy of California, any
claims of wrongful termination, employment discrimination, retaliation, or
harassment of any kind, as well as any claim related to the termination or
non-renewal of this Agreement shall be arbitrated under the terms of this
Agreement. The obligation to arbitrate such claims will survive the termination
of this Agreement. Lions Gate shall be responsible for all costs of the
arbitration services, including the fees and costs of the arbitrator and court
reporter fees, unless Feltheimer wishes to share such costs voluntarily. To the
extent permitted by law, the hearing and all filings and other proceedings shall
be treated in a private and confidential manner by the arbitrator and all
parties and representatives, and shall not be disclosed except as necessary for
any related judicial proceedings.
(ii)    The arbitration will be conducted before an arbitrator who is a member
of JAMS and mutually selected by the parties from the JAMS Panel. In the event
that the parties are unable to mutually agree upon an arbitrator, each party
shall select an arbitrator from the JAMS Panel and the two selected arbitrators
shall jointly select a third, and the arbitrators shall jointly preside over the
arbitration. The arbitrator(s) will have jurisdiction to determine the
arbitrability of any claim. The arbitrator(s) shall have a business office in or
be a resident of Los Angeles County, California. The arbitrator(s) shall have
the authority to grant all monetary or equitable relief (including, without
limitation, injunctive relief, ancillary costs and fees, and punitive damages)
available under state and Federal law. Either party shall have the right to
appeal any adverse rulings or judgments to the JAMS Panel of Retired Appellate
Court Justices. Judgment on any award rendered by the arbitrator(s) may be
entered and enforced by any court having jurisdiction thereof.
(iii)    Notwithstanding the foregoing, the parties agree to participate in
non-binding mediation with a mutually selected mediator prior to initiation of
any arbitration


13

--------------------------------------------------------------------------------





process, except that either party may file any formal arbitration demand as
necessary to preserve their legal rights.
20.    Limit on Benefits.
(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, Feltheimer under any other Lions
Gate plan or agreement (such payments or benefits are collectively referred to
as the “Payments” for purposes of this Section 20) would be subject to the
excise tax (the “Excise Tax”) imposed under Section 4999 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), the Payments shall be reduced
(but not below zero) if and to the extent that a reduction in the Payments would
result in Feltheimer retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the Excise Tax), than if
Feltheimer received all of the Payments (such reduced amount is referred to
hereinafter as the “Limited Benefit Amount”). In such case, the Payments shall
be reduced or eliminated by first reducing or eliminating cash severance
payments, then by reducing or eliminating other cash payments, then by reducing
or eliminating those payments or benefits which are not payable in cash, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined). Any notice
given by Feltheimer pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing
Feltheimer’s rights and entitlements to any benefits or compensation.
(b)    A determination as to whether the Payments shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Lions Gate’s independent public accountants or
another certified public accounting firm of national reputation designated by
Lions Gate (the “Accounting Firm”) at Lions Gate’s expense. Lions Gate and
Feltheimer shall use their reasonable efforts to cause the Accounting Firm to
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Lions Gate and Feltheimer within
five (5) days of the date of termination of Feltheimer’s employment, if
applicable, or such other time as requested by Lions Gate or Feltheimer
(provided Feltheimer reasonably believes that any of the Payments may be subject
to the Excise Tax), and if the Accounting Firm determines that no Excise Tax is
payable by Feltheimer with respect to any Payments, Lions Gate and Feltheimer
shall use their reasonable efforts to cause the Accounting Firm to furnish
Feltheimer with an opinion reasonably acceptable to Feltheimer that no Excise
Tax will be imposed with respect to any such Payments. Unless Feltheimer
provides written notice to Lions Gate within thirty (30) days of the delivery of
the Determination to Feltheimer that he disputes such Determination, the
Determination shall be binding, final and conclusive upon Lions Gate and
Feltheimer.
21.    Severability. Each section, subsection and lesser portion of this
Agreement constitutes a separate and distinct undertaking, covenant and/or
provision hereof. In the event that any provision of this Agreement shall
finally be determined to be unlawful or unenforceable, such provision shall be
deemed to be severed from this Agreement, but every other provision shall remain
in full force and effect.


14

--------------------------------------------------------------------------------





22.    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
23.    Legal Counsel. In entering this Agreement, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
24.    Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
25.    Execution. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic and facsimile copies of
such signed counterparts may be used in lieu of the originals for any purpose.
26.    Notices. All notices to be given pursuant to this Agreement shall be
effected either by mail or personal delivery in writing as follows:
Lions Gate:
Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attention: General Counsel
Feltheimer:
Jon Feltheimer
c/o Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
w/ copy to:
Del, Shaw, Moonves, Tanaka, Finkelstein & Lezcano
2029 Century Park East
Suite 1750
Los Angeles, CA 90067
Attention: Jeffrey S. Finkelstein, Esq.
27.    Tax Withholding. Notwithstanding anything else herein to the contrary,
Lions Gate may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local


15

--------------------------------------------------------------------------------





income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation.
[Remainder of page intentionally left blank]


16

--------------------------------------------------------------------------------







In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.
“LIONS GATE”

LIONS GATE ENTERTAINMENT CORP.,
By: /s/ Corii D. Berg
Name: Corii D. Berg
Its: General Counsel






“FELTHEIMER”
/s/ Jon Feltheimer
Jon Feltheimer






17

--------------------------------------------------------------------------------








EXHIBIT A
FORM OF GENERAL RELEASE AGREEMENT
1.    Release by Executive. [____________] (“Executive”), on his own behalf and
on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue Lions Gate
Entertainment Corp. (the “Company”), its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Executive’s employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this General Release Agreement (this
“Agreement”) set forth below, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Labor Code Section 132a,
the California Family Rights Act, or any other federal, state or local law,
regulation, ordinance, constitution or common law (collectively, the “Claims”);
provided, however, that the foregoing release does not apply to any obligation
of the Company to Executive pursuant to any of the following: (1) Section 6(b),
10(b) or 10(c), as applicable (and including any related provisions referred to
in the applicable section), of the Employment Agreement dated as of [__________,
2020] by and between the Company and Executive (the “Employment Agreement”); (2)
any equity-based awards previously granted by the Company to Executive, to the
extent that such awards continue after the termination of Executive’s employment
with the Company in accordance with the applicable terms of such awards; (3) any
right to indemnification that Executive may have pursuant to the Company’s
bylaws, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) with respect to any loss, damages or expenses (including but not
limited to attorneys’ fees to the extent otherwise provided) that Executive may
in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
medical and dental coverage that Executive may have under COBRA; (6) any rights
to payment of benefits that Executive may have under a retirement plan sponsored
or maintained by the Company that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended; or (7) any deferred compensation
or supplemental retirement benefits that Executive may be


A-1



--------------------------------------------------------------------------------





entitled to under a nonqualified deferred compensation or supplemental
retirement plan of the Company. In addition, this release does not cover any
Claim that cannot be so released as a matter of applicable law. Notwithstanding
anything to the contrary herein, nothing in this Agreement prohibits Executive
from filing a charge with or participating in an investigation conducted by any
state or federal government agencies. Executive does waive, however, the right
to receive any monetary or other recovery, should any agency or any other person
pursue any claims on Executive’s behalf arising out of any claim released
pursuant to this Agreement. Executive acknowledges and agrees that he has
received any and all leave and other benefits that he has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.
2.    Acknowledgement of Payment of Wages. Except for accrued vacation (which
the parties agree totals approximately [____] days of pay) and salary for the
current pay period, Executive acknowledges that he has received all amounts owed
for his regular and usual salary (including, but not limited to, any bonus,
severance, or other wages), and usual benefits through the date of this
Agreement.
3.    Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims. Section 1542 of
the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
4.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:
(i)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;
(ii)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;


A-2



--------------------------------------------------------------------------------





(iii)    He was given a copy of this Agreement on [____________] and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to expiration of such 21-day
period, he should execute the Acknowledgement and Waiver attached hereto as
Exhibit A-1;
(iv)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
(v)    He was informed that he has seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
his right of revocation, neither the Company nor Executive will have any
obligations under this Agreement.
5.    No Transferred Claims. Executive represents and warrants to the Company
that he has not heretofore assigned or transferred to any person not a party to
this Agreement any released matter or any part or portion thereof.
6.    Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)    Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
(b)    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(c)    Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
(d)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.


A-3



--------------------------------------------------------------------------------





(e)    Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(f)    Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
(g)    Arbitration. Any controversy arising out of or relating to this Agreement
shall be submitted to arbitration in accordance with the arbitration provisions
of the Employment Agreement.
(h)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
[Remainder of page intentionally left blank]




A-4



--------------------------------------------------------------------------------





The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.
“EXECUTIVE”

[Name]
EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.
“COMPANY”
Lions Gate Entertainment Corp.
By:                            
[Name]
[Title]







EXHIBIT A-1
ACKNOWLEDGMENT AND WAIVER
I, _____________, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.
EXECUTED this ___ day of ____________ 20___, at ___________ County, _________.
                            
[Name]






A-5

